Citation Nr: 1633520	
Decision Date: 08/24/16    Archive Date: 08/31/16

DOCKET NO.  10-30 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial compensable rating for mitral valve prolapse.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from December 2004 to December 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  

The Veteran testified before the undersigned Acting Veterans Law Judge during a videoconference Board hearing held in July 2011; a transcript of this hearing is associated with the electronic record.

In November 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board recognizes that this claim was remanded previously, and sincerely regrets the further delay.  However, given that the AOJ failed to follow all the Board's remand instructions, and because the medical evidence presented is incomplete for proper consideration of the claim, the case must be remanded once again.  See Stegall v. West, 11 Vet. App. 268 (1998); 38 C.F.R. § 3.159 (West 2014).

In pertinent part, in November 2011, the Board remanded the Veteran's claim for a recent VA examination based primarily on the Veteran's testimony at her July 2011 Board hearing.  Notably, the Veteran testified that she can feel her heart "vibrate" when she stretches in the morning, and she also continued to complain of increased shortness of breath on exertion, lightheadedness, increased recovery time following physical activity, and general fatigue.  Upon remand, the Veteran was afforded a VA examination in March 2016.  At the examination, the VA examiner determined that exercise stress testing was not required as part of the Veteran's current treatment plan and the test was not without significant risk.  The examiner then conducted an interview-based METs test.  The examiner found that the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  The examiner did not provide any estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, Diagnostic Codes 7099-7000 (2015).  This finding was specifically requested by the Board in its remand.  Thus, a VA addendum medical opinion is necessary before the claim can be decided on the merits.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA addendum medical opinion regarding the Veteran's service-connected mitral valve prolapse from the March 2016 VA examiner, if possible.  If the examiner who provided the opinion is unavailable, another qualified medical professional should be asked to review the claims file provide the needed opinion.  If the examiner determines that it is necessary, schedule the Veteran for VA cardiovascular examination.  A copy of the claims file must be made available for review and the examiner's report should reflect that such review occurred.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  All indicated special tests and studies should be accomplished, including a laboratory determination of METs by exercise testing.  The examiner, in addition to providing the subjective and clinical data requested, should describe any functional and/or occupational impairment associated with the Veteran's mitral valve prolapse.  As to all information and opinions requested, the examiner should indicate what evidence/medical knowledge was used in making such determination.

With regard to METs testing, the examiner should document the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops.  If a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  The examiner must also discuss, if applicable, whether the Veteran's METs level is further impaired by a nonservice-connected disability or disabilities, and if possible, the degree to which such disability results in her current METs level.  The examiner is requested to provide an estimated METs level due to the Veteran's mitral valve prolapse alone. 

2.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall, 11 Vet. App. at 268.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate this appeal.  The AOJ should make certain to review and consider any evidence received since the statement of the case.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

